Citation Nr: 1116599	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-38 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder and/or diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDING OF FACT

The Veteran's current hypertension was not manifested until many years after service and is not shown by the evidence of record to be related to his active duty service, or to a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, nor is it related to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's letters, dated in August 2004, February 2006, and May 2010, advised the Veteran of the foregoing elements of the notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran's claim was re-adjudicated in a September 2010 supplemental statement of the case.  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in November 2004 and in January 2009 pursuant to his service connection claim for hypertension.  During the pendency of this appeal, 2 addendums to the January 2009 opinion were obtained: the first in October 2009, the second in August 2010.  The sum of the 2 examinations and 2 addendums adequately described the Veteran's hypertension and thoroughly addressed the salient etiological questions presented by the Veteran's claim.  As such, the Board finds that the Veteran has been provided an adequate examination for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The Board previously remanded this claim in August 2008, July 2009, and April 2010 for further development.  In August 2008, the Board directed the RO to afford the Veteran a VA examination in order to obtain an opinion as to whether the Veteran's hypertension was caused or aggravated by a service-connected disorder.  The Board further directed the RO to obtain treatment reports concerning the Veteran's hypertension and diabetes mellitus, type II.  In January 2009, the Veteran underwent the requested examination.  The RO also obtained treatment reports concerning the Veteran's hypertension and diabetes mellitus, type II.  Thereafter the Veteran's claim was remitted to the Board.  In July 2009, the Board determined that the January 2009 VA examiner did not provide an opinion as to the alleged aggravation of the Veteran's hypertension by a service-connected disability.  Consequently, the Board remanded the Veteran's claim for a supplemental opinion.  In October 2009, the VA examiner provided an opinion concerning the aggravation of the Veteran's hypertension.  In October 2009, the Veteran also identified 2 health care providers that possessed relevant treatment reports, a VA Outpatient Clinic in Mt. Vernon, Missouri, and a VA Medical Center in Fayetteville, Arkansas.  In April 2010, the Board remanded the Veteran's claim because the RO did not attempt to obtain such evidence.  Further, the Board directed the RO to obtain another supplemental opinion from the January 2009 VA examiner, wherein the newly obtained treatment reports were considered.  After obtaining treatment reports from the identified health care providers, the RO obtained an opinion from the January 2009 VA examiner wherein the evidence was considered.  The Veteran's claim was then remitted to the Board for further appellate review.  Although the RO did not execute the directives of the October 2008 and July 2009, curative actions were undertaken.  The Board finds that the RO substantially complied with directives of the April 2010 remand and, thus, another remand is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2010, the Veteran's representative submitted a post-remand brief in support of the Veteran's claim.  Therein, the representative provided a list of medical studies that purportedly concluded that prolonged exposure to PTSD symptoms caused or contributed to the development of heart disorders.  Because the actual medical studies were not associated with the claims file, the Board drafted an interoffice memorandum to the Veteran's representative, requesting the medical studies be submitted to VA for consideration.  After 4 months, the Veteran's representative did not undertake any additional development, to include associating the medical studies with the Veteran's claims file.  While VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from August 1969 to June 1971.  In June 2004, the Veteran submitted a claim of entitlement to service connection for hypertension.  During the pendency of this appeal, the Veteran claimed that his current hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran service treatment records did not demonstrate complaints of or treatment for hypertension or symptoms thereof.

In November 1971, the Veteran was hospitalized for 11 days to treat malaria due to plasmodium vivax.  Upon admission, the Veteran's heart had a normal sinus rhythm with a tachycardia of 120 beats per minute.  Peripheral vessels were not remarkable, and no murmurs were detected.  An electrocardiogram (EKG) showed "non-specific EKG changes."  A chest x-ray was normal.  No hypertension diagnosis was rendered.

In April 1999, the Veteran was treated for neck pain.  Consequent to this treatment, a physical examination revealed that his blood pressure was 180/110.  His heart rate and rhythm were regular, and without murmur, gallop, or rub.  The diagnosis was hypertension.  No etiological opinion was rendered.

In November 2004, the Veteran underwent a VA examination to ascertain the presence of hypertension and, if present, the etiology and severity thereof.  The Veteran reported that his hypertension was first diagnosed in 1999, which pre-dated the first diabetes mellitus, type II, diagnosis.  Since 1999, the Veteran's hypertension was treated with prescription medication.  During the examination, the Veteran's blood pressure was 169/95, with a pulse of 87.  The examiner determined that the Veteran's heart rate was regular, with no murmurs or rubs, and there was no jugular venous distention or peripheral edema present.  Further, his peripheral pulses were palpable.  A March 2004 x-ray was reviewed, which demonstrated a normal heart and mediastinum, with no heart enlargement.  The diagnosis was essential hypertension.  The examiner then opined:

Veteran with essential hypertension, which was diagnosed prior to his diabetes mellitus, type II, and would be in the opinion of this examiner not as least as likely as not related to his diabetes mellitus, type II.  His renal function appears to be within normal limits.

In March 2007, the Veteran requested B.J.P., M.D., to provide him with an opinion that his current hypertension is related to his service-connected PTSD.  Because Dr. B.J.P. did not find that the Veteran's hypertension was related to his PTSD, the doctor declined to provide the Veteran such an opinion.

In January 2009, the Veteran underwent a VA examination to ascertain the etiological relationship, if any, between his hypertension and his service-connected PTSD and diabetes mellitus, type II, to include on the basis of aggravation.  After a thorough examination, the examiner opined:

[The Veteran's hypertension] is less likely as not caused by his PTSD or diabetes.  There is no lieterature [sic] to support cause of [hypertension] from eithe [sic] of the aforementioned diagnosis [sic].  Diabetes does increase his risk of [coronary artery disease,] but does not cause [hypertension].  PTSD left 'untreated' has been associated with other diseases.  However, I could not find sufficient evidence of direct effect or cause of [hypertension] with treated persons with PTSD in the literature.

In October 2009, the examiner provided the following addendum to the January 2009 opinion:

This examiner does not find in evidence in literature or in Veteran's records to support that his [hypertension] was aggravated by [service-connected] PTSD or diabetes.  His hypertension has been stable with [medications] and was diagnosed before [diabetes mellitus, type II] or PTSD.  Since PTSD and diabetes his hypertension remains stable.  The medications he is presently taking do not cause aggravation to [hypertension].  His kidney functions remain stable therefore no evidence of [diabetes mellitus, type II] causing aggravation to [hypertension].  Most recent [mental health consultation] note states he is doing well.  I find no literature evidence to support claim of aggravation of his [hypertension] due to PTSD or [diabetes mellitus, type II].

In August 2010, following the association of additional treatment reports to the Veteran's claims file, a different VA examiner was asked to provide a clarifying opinion as to whether Veteran's hypertension was aggravated by his service-connected PTSD and/or diabetes mellitus, type II.  The examiner noted that the Veteran's hypertension was diagnosed in 1999, prior to the first diabetes mellitus, type II, diagnosis, which was rendered in 2001.  Since then, the examiner found that the Veteran's diabetes mellitus, type II, has been "poorly controlled," and that his blood pressure readings have varied, but, in general, had been "fairly good."  Further, the examiner stated that the Veteran's hypertension showed no relationship to his elevated "HgbA1cs."  Moreover, the Veteran's renal functions had been within normal limits.  As such, it was this examiner's opinion that it was "less likely as not" that the Veteran's diabetes mellitus, type II, adversely affected his hypertension.  Additionally, the examiner stated that there was no evidence for or against the "thesis" that the Veteran's hypertension was aggravated by his service-connected PTSD.  As such, the examiner stated that an opinion could not be rendered without resorting to mere speculation.

During the pendency of this appeal, the Veteran did not assert nor did the evidence of record support finding that his current hypertension manifested to a compensable degree within one year of active service discharge.  38 C.F.R. §§ 3.307, 3.309.  Moreover, he did not contend nor did the evidence support finding that he continuously experienced lay observable symptoms of hypertension since his active service discharge.  38 C.F.R. § 3.303(b).  The evidence of record demonstrated that the Veteran's hypertension was first diagnosed in April 1999.  This more than 27-year time period following his active service discharge without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

To the extent that the Veteran asserts that his current hypertension is related to his military service, or due to or aggravated by a service-connected disability, the Board finds that as a layperson his statements are not competent evidence on the etiology or aggravation of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record did not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions or opinions concerning aggravation.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of medical etiology or aggravation cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

There is no competent evidence of record that the Veteran's hypertension is related to his active duty service or to a service-connected disability, including on the basis of aggravation.  The only competent opinions of record are negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the absence of competent evidence that his hypertension is related to his military service or was caused or aggravated by a service-connected disability, the preponderance of the evidence is against his claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In support of his claim, the Veteran submitted prior Board decisions regarding other veteran's claims of entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.  By law, Board decisions are of a non-precedential nature.  38 C.F.R. § 20.1303 (2010).  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Although service connection was granted in the Board decisions submitted by the Veteran, the evidence in each of those cases included a competent etiological opinion linking those veterans' hypertension to their diabetes mellitus, type II; similar evidence was not submitted or obtained in support of this Veteran's claim.

The Veteran also submitted a February 2003 article from the Psychiatric Times entitled, "Combined Therapy Shows Promise for PTSD."  Therein, the author stated that PTSD is "associated" with hypertension, without providing a rationale.  The article is general in nature and, thus, did not address the specific facts of the Veteran's service connection claim before the Board.  Because this evidence did not specifically state an opinion as to the relationship, if any, between the Veteran's current hypertension and his active duty service, and did not address the relationship, if any, between his service-connected PTSD or diabetes mellitus, type II, and his current hypertension, including on the basis of aggravation, such evidence is insufficient to establish the required nexus.  See Sacks v. West, 11 Vet. App. 314 (1998).


ORDER

Service connection for hypertension, to include as due to service-connected PTSD and/or diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


